Citation Nr: 1820621	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974, with additional service in the United States Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2018; a transcript of the hearing is of record.

The Board most recently remanded this claim to the Agency of Original Jurisdiction (AOJ) in April 2016 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record is at least in equipoise indicating his hypertension is aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as secondary to diabetes mellitus have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board is granting service connection for hypertension, which represents a complete grant of this specific benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection for Hypertension

The Veteran contends, in relevant part, that his hypertension was caused or aggravated by his service-connected diabetes mellitus.  

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record indicates that the Veteran was initially diagnosed with hypertension by a private physician in 1999 and continues to be treated with medication for the condition.  VA attempted on multiple occasions to obtain an adequate medical opinion on which to decide the instant claim, but the Board found that all relevant opinions obtained prior to its April 2016 remand failed to sufficiently address all the matters at issue herein.  Several of the opinions did provide negative opinions with respect to a causation relationship between diabetes and hypertension based on the fact that diabetes was first diagnosed in 2003 and hypertension was first diagnosed in 1999.

A January 2017 VA medical opinion indicated that the Veteran's hypertension was less likely than not caused or aggravated by his active duty service, or by his service-connected diabetes mellitus or hearing loss.  The examiner stated that neither hearing loss nor loud noise exposure is a causative factor for hypertension, and the Veteran's hypertension was not aggravated by hearing loss or noise exposure.  The examiner further stated that diabetic nephropathy, that is poor kidney function resulting from diabetes mellitus, can contribute to the development of hypertension or aggravate the condition, but the Veteran did not have a history of abnormal kidney function.  The examiner concluded that as he continued to have normal kidney function, it was less likely than not that his diabetes caused or aggravated his hypertension.

In a January 2018 letter, the Veteran's private physician indicated that his hypertension was more likely than not directly related to his diabetes.  The physician stated that because diabetes adversely affects the arteries and predisposes them to atherosclerosis, it can increase the risk of developing high blood pressure and other cardiovascular problems.  

The Board notes that although the January 2017 examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, the examiner based her opinion solely on the absence of abnormal kidney function and did not address the relationship between diabetes, atherosclerosis, and hypertension.  Further, the Board finds the medical opinions which did not find a causation relationship between diabetes and hypertension based on dates of diagnosis are not persuasive as date of diagnosis is not synonymous with date of onset.

The Veteran's private physician's opinion is persuasive and the Board finds that the evidence of record is at least in equipoise in support of his claim.  Resolving all reasonable doubt in favor of the Veteran, the appeal seeking service connection for hypertension, as secondary to his service-connected diabetes mellitus, is granted.


ORDER

Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


